DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 14 are presented for examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-10-2021 has been entered.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-10-2021 have been considered by the examiner (see attached PTO-1449).



Allowable Subject Matter
Claims 1 to 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art provided in the information disclosure filed 2-10-2021 teaches a method and an apparatus for inserting CRC values into a packet.  For instance, Hughes et al. (USP 7,881,303) one such example of the prior art, discloses a processing node that includes a packet scheduler for scheduling packets to be transmitted on a link based on errors detected and the link availability.  Hughes teaches that the processing node includes a counter (20) for tracking bandwidth and dynamically inserting partial CRC into the based on the available bandwidth.   However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of adding a CRC value into the data packet when the counter value reaches a reference value or all units of data in the data packet have already been counted.  
	Specifically, the prior art made of record fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “A method and a device for generating a data packet to be transmitted, the data packet comprising data and at least one value for a cyclic redundancy check (CRC) value, the CRC value being generated uses at least one previously determined polynomial on the basis of at least some of the data, the method comprising:  “adding a CRC value into the data packet, when the counter value reaches a reference value or all units of data in the data packet have already been counted”  (claims 1 and 9).   The prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a method for checking a received data packet comprising data and at least one value for a cyclic redundancy check (CRC) value, a first CRC value being generated using at least one previously determined polynomial on the basis of at least a first part of the data a second CRC value being generated using the previously determined polynomial based on at least a second part of the data , the method comprising: “ detecting the second CRC value in the data when all the units of data in the data packet have already been counted; and checking the detected CRC values.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112